internal_revenue_service number release date index number ------------------ ----------------------------------------- ------------------------ --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no ------------- telephone number --------------------- refer reply to cc psi br01 genin-101160-09 date date this letter is in response to your written request seeking relief for the failure_to_file dear --------------- a timely form_2553 election by a small_business_corporation sec_1362 of the internal_revenue_code provides that a small_business_corporation can elect to be treated as an s_corporation sec_1362 of the code provides guidance on when the s election becomes effective if an s election is made within the first two and one-half months of a corporation’s taxable_year then that corporation will be treated as an s_corporation for the year in which the election was made if the corporation makes an election after the first two and one-half months of a corporation’s taxable_year then the corporation will generally not be treated as an s_corporation until the following taxable_year sec_1362 of the code provides that if no election is made pursuant to sec_1362 or if the election is made after the date prescribed for making such an election and the secretary determined reasonable_cause existed for the failure to timely make the election then the secretary can treat such an election as being timely made for that taxable_year and effective as of the first day of that taxable_year the secretary will grant relief under sec_1362 only upon receipt and evaluation of a private_letter_ruling request as stated above in order to receive relief to file a late s_corporation_election form the taxpayer must submit a valid and complete request for a private_letter_ruling the procedure for submitting such a request is outlined in revproc_2010_1 i r b ruling see appendix a of revproc_2010_1 enclosed for your convenience in addition appendix b enclosed for your convenience provides a sample letter_ruling please note that there is a filing fee required if you decide to seek a private letter genin-101160-09 format which should be followed it contains a complete ruling_request with descriptions of what is required finally appendix c enclosed for your convenience is a required checklist that should be filled out and submitted with your private_letter_ruling request to ensure its completeness copy of this letter for your records if you have further questions please contact us at -- --------------------- not a toll free number we appreciate this opportunity to provide you with assistance please keep a cornelia j schnyder sincerely cornelia j schnyder senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries encl appendices a b and c rev_proc
